Mr. Presiding Justice Gary delivered the opinion of the Court. John McAuliff, the original appellant, brought this appeal to the last term of this court; it was submitted November 8, and decided December 2, 1895. He was dead before that submission, and the judgment of affirmance then entered has been vacated and his administrator and heirs substituted in his place, who have filed an additional brief. The hardship of the case appeals to our sensibilities, but nothing new as to the law is presented, and the decree must be again affirmed for the reasons expressed in the opinion first filed.